By the Court.
The evidence is inadmissible. If such evidence were admitted on behalf of the prisoner, it would be competent for the Commonwealth to show that the deceased was of a mild and peaceable character. Such evidence is too remote and uncertain to have any legitimate bearing on the question at issue. The provocation under which the defendant acted must be judged of by the res gestee; and the evidence must be confined to the facts and circumstances attending the assault by the deceased upon the defendant.

Verdict, guilty of mcmslmghter.